Donahue, J.
This is an appeal by the insurer from a decree entered by a judge of the Superior Court on findings and a decision made by the Industrial Accident Board. The board member found that the employee received an injury arising out of and in the course of her employment. The Industrial Accident Board, hearing the case on review upon a report by the board member which‘contained all the material evidence, reversed the finding of the board member and found that the employee had not sustained the burden of proving that she had received such an injury. The Su*467perior Court reversed the decision of the board and affirmed the finding of the board member.
The question whether or not the injury of the employee arose out of and in the course of her employment was a question of fact. Pass’s Case, 232 Mass. 515. So too was the question whether or not the employee had sustained the burden of proving that her injury was of that character. Barbagallo’s Case, 243 Mass. 86. “The board has power upon the same evidence to find facts at variance with those found by the single member.” Savage’s Case, 257 Mass. 30, 31. The evidence here warranted the finding that the employee was injured while upon a part of the employer’s premises where the duties of her employment did not require her to be and the conclusion that her injury did not arise out of and in the course of her employment. Babineau’s Case, 254 Mass. 214. Savage’s Case, 257 Mass. 30. “The finding of the board is final in these circumstances. It supersedes the finding of the board member. The Superior Court has no authority to review the finding of the board and adopt that of the single member in preference to that of the board.” Di Giovanni’s Case, 255 Mass. 241, 242.

Decree reversed.


Decree to be entered for the insurer.